DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10-11, 13, 15-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Liao publication number 2016/0320589.
	With respect to claim 1, Liao reads on this claim by disclosing the limitations therein including the following: a telephoto lens assembly (abstract, paragraph 0012). Furthermore, the examples such as embodiment 7 disclose TTL//f < 1.0 which is the known definition of a telephoto lens system. Regardless, the claimed “telephoto” is set 
	With respect to claim 2, Liao discloses the satisfaction of the mathematical condition (embodiment 7 = 0.50). 
	With respect to claim 3, Liao discloses the satisfaction of the mathematical condition (embodiment 7 = -0.92).
	With respect to claim 4, Liao discloses the satisfaction of the mathematical condition (examples such as embodiment 7 = 0.95).
	With respect to claim 5, Liao discloses the satisfaction of the mathematical condition (embodiment 7 = 0.24).

	With respect to claim 8, Liao discloses the first lens having positive power with an object side convex surface (embodiment 7, “lens 1”); the satisfaction of the mathematical condition (embodiment 7 = 0.50). 
	With respect to claim 10, Liao discloses the fourth lens having positive power (fig 7a, embodiment 7, “lens 4”); the satisfaction of the mathematical condition (embodiment 7 = 0.95).
	With respect to claim 11, Liao discloses the satisfaction of the mathematical condition (embodiment 7 = 2.46). 
	With respect to claim 13, Liao discloses the satisfaction of the mathematical condition (embodiment 7 = 1.7). 
	With respect to claim 15, Liao discloses the satisfaction of the mathematical condition (embodiment 7 = 0.63). 
	  With respect to claim 16, it is believed that the system of Liao will inherently satisfy this mathematical condition, this being reasonable based on the similarity in structure between the lens systems of Liao and that of the claimed invention and also being based on the large range claimed i.e. “< 4.0”. 

	With respect to claim 19, Liao discloses a camera device comprising the telephoto lens system (abstract, paragraphs 0012, 0069). 
	With respect to claim 20, Liao discloses the limitations therein (see rejections of claims 1 and 19 above).
Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or teach of the claimed telephoto lens assembly specifically including, as the distinguishing features in combination with the other limitations, the first lens having positive power with a convex object side surface, the fifth lens having negative power with a concave object side surface, the fourth lens . 
Examiner’s Comments
	For applicant’s information, although the examiner used embodiment 7 to reject independent claims 7 and 20, other embodiment would have also been applicable. For example, embodiment 2 discloses all of the limitations of independent claims 7 and 20 but discloses f2/f = -0.6 and therefore just outside of the claimed range of “< -0.7”. However, it has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985).
For applicant’s information, claim 1 would be allowable over the prior art of record by incorporating the limitations of claim 18 into claim 1. 
	For applicant’s information, claims 7 and 20 would be allowable over the prior art of record by both incorporating the limitations of claim 18 into each of claims 7 and 20 and also additionally having each of claims 7 and 20 further claiming the fourth lens having a positive focal power. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 9, 2021